Citation Nr: 1614614	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  12-24 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a disability rating higher than 20 percent for chronic low back pain with degenerative disc disease.

2. Entitlement to an initial disability rating higher than 10 percent for right leg radiculopathy.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Stacey P. Clark, Attorney


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran had active service from April 1987 to June 1993.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. In a March 2004 rating decision, the RO increased the disability rating for chronic low back pain with degenerative disc disease from 10 percent to 20 percent, effective June 20, 2003. The RO also granted separate service connection and a separate 10 percent rating, effective June 20, 2003, for right leg radiculopathy related to the low back disability. In addition, the RO denied entitlement to a TDIU. In a July 2004 rating decision, the RO granted an earlier effective date, May 2, 2003, for the 20 percent rating for the low back disability and for service connection and the 10 percent rating for right leg radiculopathy. The Veteran subsequently relocated, and her claim presently is being handled through the RO in St. Petersburg, Florida.

In May 2009, and again in September 2015, the Board remanded the issues of the ratings for the low back disability and right leg radiculopathy and entitlement to a TDIU to the RO for the development of additional evidence.

At this time, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that the effects and extent of her low back and right leg radiculopathy disorders warrant higher disability ratings. She also contends that the combined effects of her service-connected disabilities make her unemployable.

In the September 2015 Board remand, the Board noted that, in the most recent VA medical examination of the Veteran's lumbar spine, in September 2012, she denied flare-ups of low back pain since approximately 2006. In VA examinations in December 2003, February 2006, and June 2011, however, she reported flare-ups of low back pain. In the reports of the 2003, 2006, and 2011 examinations, the examiners did not address whether her low back would have any loss of function on flare-up. The Board remanded the issue for a new VA orthopedic examination to determine the current severity of her low back disability. The Board found that the radiculopathy rating and TDIU issues are inextricably intertwined with the low back disability rating issue, and should be addressed after the development of the additional evidence about the back disability.

The case was returned to the Board for review. The claims file contains no indication that a VA examination has been performed. The United States Court of Appeals for Veterans Claims (Court) has ruled that the Board has a duty under law to ensure that the RO complies with remand orders of the Board or the Court. Stegall v. West, 11 Vet. App. 268 (1998). The Board is remanding the case to the RO to provide the examination and fulfill the instructions of the Board's 2015 remand.

Accordingly, the case is REMANDED for the following action:

1. Schedule for the Veteran an orthopedic examination to determine the current severity of her service-connected lumbar spine disability. Provide her claims file to the examiner for review. Ask the examiner to review the claims file in its entirety in conjunction with the examination.


Ask the examiner to perform complete range of motion testing, and to note the point at which there is pain on motion, if any. Ask the examiner also to note any additional loss of function with repetition, due to factors such as pain, weakness, fatigability, and pain on movement.

Ask the examiner to discuss whether flare-ups of worse low back symptoms are associated with additional functional loss, and, if so, to estimate the additional degrees of lost motion during such flare-ups. Ask the examiner to discuss flare-ups reported in previous VA examinations (dated in December 2003, February 2006, and June 2011) and to estimate the degrees of lost motion during those reported flare-ups, if possible.

Ask the examiner to include in the examination report the frequency and duration, over the preceding twelve months, of any incapacitating episodes of the lumbar spine symptoms that required physician-prescribed bed rest.

Ask the examiner to include complete neurologic findings, including the severity of each current neurological sign and symptom, described as mild, moderate, moderately, or severe. Ask the examiner to indicate for each current neurological sign or symptom whether it more closely approximates incomplete or complete paralysis of the affected nerves. Ask the examiner to discuss the flare-ups of radicular symptoms that the Veteran reported in the July 2011 examination, and to estimate the severity of the condition during that period, if possible.

Ask the examiner to comment on the impact of the Veteran's low disability on her capacity for employment and activities of daily life.

Ask the examiner to provide a rationale for the opinions expressed. If the examiner concludes that any of the requested opinions cannot be stated without resort to speculation, ask the examiner to provide an explanation as to why this is so, and to note what, if any, additional evidence would make it possible to state an opinion on that issue.

2. Thereafter, review the expanded record and reconsider the remanded issues. If any of those issues remains less than fully granted, issue the Veteran and her representative a supplemental statement of the case, and afford them a reasonable opportunity to respond. Thereafter, return the case to the Board for review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the matters that the Board has remanded. The Veteran has the right to submit additional evidence and argument on those matters. Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




